DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display method, comprising: sending, by a first terminal, first display data to a second terminal after the first terminal connects to the second terminal, wherein the first display data corresponds to a first interface of a second application displayed by the second terminal, wherein the first terminal displays a second interface of a first application, wherein the first interface is different from the second interface, wherein the first terminal stores a first application task of the first application in a first application container when the first terminal and the second terminal are connected, and the first terminal stores a second application task of the second application in a second application container when the first terminal and the second terminal are connected; disconnecting, by the first terminal, from the second terminal; storing, by the first terminal, the second application task in the first application container; displaying, by the first terminal, a fourth interface of the second application; reconnecting, by the first terminal, to the second terminal; resuming, by the first terminal, in the second application container, the second application task of the second application; and sending, by the first terminal, second display data to the second terminal, wherein the second display data .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628